Citation Nr: 1728948	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hand osteoarthritis, other than of the third proximal interphalangeal (PIP) joint of the third finger, and to include as secondary to right wrist synovitis/degenerative arthritis, status-post ganglion cyst.

2.  Entitlement to service connection for left hand osteoarthritis, to include as secondary to left wrist synovitis/degenerative arthritis, status-post ganglion cyst.

3.  Entitlement to an initial compensable disability rating for left middle ear cholesteatoma.  

4.  Entitlement to a compensable disability rating for lipoma above right ear.  

5.  Entitlement to a disability rating in excess of 10 percent for recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar.

6.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right third finger.  

7.  Entitlement to a disability rating in excess of 10 percent for right wrist synovitis/degenerative arthritis, status-post ganglion cyst.

8.  Entitlement to a disability rating in excess of 10 percent for left wrist synovitis/degenerative arthritis, status-post ganglion cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1979,  and from January 1984 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case currently rests with the RO in Portland, Oregon.

These claims were additionally remanded by the Board in June 2015 for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

All issues other than the Veteran's recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar, resulted in one painful scar located on the right third finger.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7819-7804 (2008, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Board now turns to the Veteran's claim for a disability rating in excess of 10 percent for recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar.  Said claim was received by VA in March 2008.  As such, the rating period on appeal extends from March 2007, one year prior to the receipt of the claim, to the present.  See 38 C.F.R. § 3.400 (o)(2) (2016).

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated according to Diagnostic Code 7819-7804.  Diagnostic Code 7819 establishes the rating criteria for benign skin neoplasms, and instructs that a veteran's disability be rated under Diagnostic Codes 7800 to 7805 (as disfigurement of the head, face, or neck; scars; or for impairment of function).  Thus, the Veteran was initially rated against the rating criteria for Diagnostic Code 7804.  

The Board notes at the outset that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal, effective October 23, 2008.  The revised criteria apply only from the effective date of the amendment.  However, the amendment is not applicable in this case, as the Veteran has not been found to have more than one or two scars associated with his right finger disability.  

Accordingly, Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, 10 percent shall be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Thus, the Board will scrutinize the evidence of record against the rating criteria set forth above.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA and private treatment records spanning March 2007 to April 2008 include the Veteran's reports of ongoing right middle finger pain.  In June 2007, the Veteran reported that his right finger disability made it difficult to drive, type, and write, as he was unable to fully extend his finger.  In August 2007, the Veteran presented with limitation of motion and dorsal tenderness along the joint line, with a swollen area consistent with a ganglion cyst.  As such, the Veteran underwent private surgical treatment in October 2007, resulting in a right middle finger arthroplasty with a Swanson implant.  Physical therapy was scheduled to begin several days thereafter.  

The Veteran underwent VA examination in July 2008.  At that time, the Veteran's orthopedic treatment included careful activity, oral medication, and bracing for the right finger.  Special exercises and physical therapy were also noted.  At present, the Veteran was able to drive for two hours, as limited by increasing pain in the right hand.  Impaired coordination was also noted, with symptoms existing most days.  Flare-up with activity was further reported, as was loss of motion.  Upon examination, the examiner noted a 25 degree lack of extension at the PIP joint of the right middle finger.  Pulp to palm distance with MP joint straight was two and a half inches for the middle finger of the right hand.  Pulp to palm distance with MP joints flexed remained one half inch for middle finger of right hand.  Pain with movement was quite bothersome at the right hand and was mostly at the middle finger.  Pain was over the full motion.  Surgical scar at the right middle finger was one eighth inch by one and three quarters inch, located on the radial aspect of middle finger, centered at PIP joint.  Said scar exhibited mild tenderness and a very slight numbness.  Swelling in the right hand was limited to the PIP joint of the right middle finger. Motion of PIP joint of right middle finger was from 25 degrees to 40 degrees.  This movement was painful over the full motion.  As such, amputation of the finger was noted as a possibility. 

VA treatment records spanning September 2011 to November 2015 include the Veteran's reports of ongoing right middle finger pain and ankylosis.  In August 2015, the Veteran reported joint swelling which was worsened with finger flexion.  Taping the 3rd and 4th fingers helped.  

The Veteran underwent VA examination in June 2012.  At that time, the Veteran's singular scar was classified as painful.  There was no frequent loss of covering of skin over the scar, and the scar was not defined as unstable.  Upon examination, the scar was measured as 3.25 centimeters long.  No superficial non-linear or deep non-linear scars were reported.  However, flare-ups occurred in cold weather or when the finger "accidentally strikes [against] an object."  Further, limitation of motion and evidence of painful motion was noted in the index finger, with pain beginning at the gap of one to two inches.  An additional gap of one inch was noted between the fingertips and the proximal transverse crease of the palm, with evidence of painful motion in attempting to touch the palm with the fingertips.  No limitation of extension was observed.  Further functional loss was reported as less movement than normal, weakened movement, pain on movement, and swelling.  As such, the Veteran demonstrated active movement against some gravity.  Ankylosis was also reported in rotation or angulation.  Occasional use of a splint was reported, as was impairment of the Veteran's ability to type and lift.  

The Veteran most recently underwent VA examination in December 2015.  At that time, the Veteran reported such limitation of motion that he was unable to shake someone's hand.  He was able to oppose his index finger and thumb to pick things up, and could use those fingers for typing.  Pain was described as daily and continuous, which began at the surgical site and shoots dorsally up the hand.  Baseline moderate pain with severe exacerbations intermittently daily with picking up items was also reported.  The use of medication and heat was report to assist with managing the Veteran's symptoms.  Upon examination, the Veteran presented with abnormal range of motion, with flexion to 45 degrees.  A 1.5 centimeter gap between the thumb and fingers was noted, as was a gap between the finger and proximal transverse crease of the hand on maximal finger flexion, measuring 4.5 centimeters.  Additional symptoms included less movement as due to ankylosis and adhesions, and the Veteran's hand grip was rated as a four out of five.  The associated scar was not reported as painful or unstable or as having a total area equal to or greater than 39 square centimeters.  Instead, the Veteran's scar measured as 4 centimeters by 0.1 centimeters.  The use of assistive devices was denied at that time.  With regard to functional loss, the examiner noted problems with gripping, lifting, pushing, pulling, and overhead work.  

Upon review of the above, the Board does not find that a disability rating in excess of 10 percent is warranted for the Veteran's recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar.  

In making this determination, the Board notes that the primary symptoms reported during the rating period on appeal included radiating pain and limitation of motion.  Taken in combination, said symptoms caused such functional impairment as limitation of gripping and lifting objects. 

However, the Board further recognizes that the Veteran has been awarded a separate 10 percent disability rating for traumatic arthritis of the right third finger, an issue which currently remains on appeal.  Said award was based, in part, upon the existence of the above-mentioned symptoms.  As such, contemplation of these symptoms in conjunction with the Veteran's recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar, claim, would effectively constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).   

Thus, the Board's determination of the Veteran's claim is limited to consideration of the right third finger scar as due to excision of a recurrent ganglion cyst.  As noted above, the Veteran's most recent excision was performed in October 2007.  Thereafter, the Veteran's disability was exhibited by one painful scar, as treated with the occasional use of heat, medication, or a splint.  Such a disability picture warrants a 10 percent disability rating per the provisions of Diagnostic Code 7804.  The evidence of record does not demonstrate the existence of a head, face, or neck scar; a deep or nonlinear scar; or of a superficial and nonlinear scar, sufficient to justify an increased rating per the provisions of Diagnostic Codes 7800-7803, 7805.  

As such, the Board finds that the Veteran's disability is best embodied in the criteria for a 10 percent rating, such that an increased rating is not warranted at this time.

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for recurrent ganglion cyst of the PIP joint of the right third finger, and prior excision site scar, is denied.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims.

In this regard, the Board acknowledges that these claims were the subject of a prior remand in June 2015.  At that time and in pertinent part, the RO was instructed to provide the Veteran with new VA examinations to assess the nature and severity of the claimed disabilities.  Although these examinations were provided in December 2015, the Board finds that the examinations are inadequate for the purposes of adjudicating the Veteran's claims, for those reasons set forth in greater detail below.  As such, new VA examinations are warranted at this time.  See Stegall, 11 Vet. App. at 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).


Service Connection Claims

The Board first turns to the Veteran's claims for entitlement to service connection for right and left hand disabilities.  

At the outset, the Board notes that the December 2015 VA examiner diagnosed the Veteran with traumatic arthritis and recurrent ganglion cyst of the right hand and asserted a diagnosis date of "1987," while the Veteran was still on active duty.  If said diagnosis date is accurate, then the Veteran may be entitled to presumptive service connection with regard to this claim.  38 C.F.R. § 3.307(a)(3), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, it is unclear why the December 2015 VA examiner assigned an onset date of 1987 for the Veteran's right hand disability, as no diagnostic reports or treatment records are offered in support of this contention.  As such, the Board finds that a remand is warranted to clarify the onset of the Veteran's existing right hand disability.

Further, the Board notes that the December 2015 VA examiner did not diagnose the Veteran with a left hand disability at that time.  However, the accompanying examination report indicates that the Veteran presented with degenerative or traumatic arthritis of both hands.  As such, it is unclear whether the Veteran presented with a left hand disability at that time.  However, a service connection claim may be granted upon competent evidence that a disability existed at any time during the pendency of an appeal, and the record does not provide clarity regarding this point.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  As such, the Board finds that clarification is needed with regard to the existence of a left hand disability.

Finally, the December 2015 VA examiner asserted a negative nexus opinion with regard to the Veteran's left hand claim, based in part upon the examiner's assertion that the Veteran's STRs were silent for in-service reports of a related disease or injury.  However, the claims file includes a June 1994 STR annotating degenerative spurring of the Veteran's left hand, as evidenced by an accompanying x-ray.  Thus, as the December 2015 examiner's opinion appears to be based upon an inaccurate or incomplete review of the Veteran's records, a new opinion is warranted with regard to this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   

Increased Rating Claims

The Veteran is additionally seeking entitlement to increased disability ratings for his service-connected left middle ear cholesteatoma; lipoma above right ear; traumatic arthritis of the right third finger; right wrist synovitis/degenerative arthritis, status-post ganglion cyst; and left wrist synovitis/degenerative arthritis, status-post ganglion cyst.

Although the Veteran underwent relevant VA examinations in December 2015, it does not appear that the VA examiners considered the full scope of applicable symptomatology, per VA regulations, in assessing the current severity of the Veteran's disabilities.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Thus the Board finds that new VA examinations are now warranted, which properly consider the full scope of relevant symptomatology as embodied in the rating criteria for Diagnostic Codes 5215-5010, 5229-5010, 6200, and 7819.

Additionally, the Board notes the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the December 2015 musculoskeletal examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to the Veteran's right third finger and wrist claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from November 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for a new VA right and left hand examination to assess the nature and etiology of the claimed disabilities.  The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

The examiner must indicate the following:

a.  Identify any right and left hand disabilities that the Veteran has demonstrated during the appeals period, other than the Veteran's service-connected third PIP joint of the third finger;

b.  For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include whether any diagnosed arthritis onset during service;

c.  Also for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected left and right wrist disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria, as specified below:

a.  The Veteran's left middle ear cholesteatoma must be evaluated against Diagnostic Code 6200, to include the existence of suppuration or aural polyps.

b.  The Veteran's lipoma above right ear must be evaluated against Diagnostic Code 7819, to include rating as disfigurement of the head, face, or neck; scars; or impairment of function;

c.  The Veteran's right third finger must be evaluated against Diagnostic Code 5229-5010, to include limitation of motion;

d.  The Veteran's right and left wrist disabilities must be evaluated against Diagnostic Code 5215-5010, to include limitation of motion. 

e.  All ranges of motion involving the Veteran's right third finger, right wrist, and left wrist, should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right third finger, right wrist, and left wrist disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

3.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


